DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the references of record do not teach or suggest the combination of - the rotor frame including at least one polymeric material; and a central hub comprising: an outer perimetrical ring that defines a cylindrical outer surface; a plurality of recesses positioned within an inner surface of the outer perimetrical ring; and a core that receives the drive shaft, wherein the core is positioned between the plurality of recesses and the drive shaft, wherein the at least one polymeric material is received within the plurality of recesses defined between an outer surface of the core and the inner surface of the outer perimetrical ring to secure the rotor frame to the central hub [claim 1] … a rotor frame including at least one polymeric material; a central hub comprising: a core defining a core outer surface an attachment portion that is defined by the core outer surface; an outer perimetrical ring positioned outside of the core and having an inner surface that further defines the attachment portion, wherein the at least one polymeric material is received within the attachment portion defined between core outer surface and the inner surface of the outer perimetrical ring to secure the rotor frame to the central hub, wherein the rotor frame and the central hub are configured to be incorporated within a direct drive motor [claim 9] … a rotor frame coupled proximate a second end of the drive shaft, the rotor frame including at least one polymeric material; and a central hub comprising: a core that receives the second end of the drive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837